UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4588



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER QUINN MOSES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-151)


Submitted:   March 10, 2004                 Decided:   April 14, 2004


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
Robert James Conrad, Jr., United States Attorney, Kenneth Michel
Smith, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Christopher     Quinn   Moses    appeals    his    convictions            and

sentence following his guilty plea to four counts of armed bank

robbery, in violation of 18 U.S.C. § 2113(d) (2000), and using or

brandishing    a   firearm    during    and    in    relation     to    a    crime      of

violence, in violation of 18 U.S.C. § 924(c) (2000).                             Moses’s

attorney has filed a brief in accordance with Anders v. California,

386   U.S.   738   (1967).     Although       counsel    states    there         are    no

meritorious issues for appeal, he challenges the district court’s

calculation of Moses’s criminal history category, its application

of various sentencing enhancements, and whether counsel rendered

effective    assistance.       The   Government       elected     not       to   file    a

responding brief and, although informed of his right to do so,

Moses did not file a pro se supplemental brief.             In accordance with

Anders, we have considered the brief and examined the entire record

for meritorious issues.        Finding no error, we affirm.

             In a written plea agreement, Moses waived his right to

appeal his conviction and sentence either directly or in post-

conviction     proceedings,      with    the        exception     of    claims          of

prosecutorial misconduct and ineffective assistance of counsel. It

is well-settled that a defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742, as long as it is

the result of a knowing and intelligent decision to forego the

right to appeal.     United States v. Wessells, 936 F.2d 165 (4th Cir.


                                     - 2 -
1991).    Because Moses’s waiver was knowing and intelligent, he may

not appeal the district court’s calculation of his criminal history

category or its application of various sentence enhancements.

            While Moses did not waive the right to appeal on the

basis of ineffective assistance of counsel, such claims generally

should be asserted on collateral review, not on direct appeal,

unless    the   record   conclusively   shows   ineffective   assistance.

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).         Moses’s

present counsel had not yet been appointed to represent him at the

time of the alleged ineffective assistance.        Moreover, even if she

is deemed to have been representing Moses at the time she rendered

advice that he now asserts was defective, he cannot make the

requisite showing under Strickland v. Washington, 466 U.S. 668,

687-88 (1984), that he was prejudiced as a result of counsel’s

alleged deficient performance.      Thus, because the record does not

conclusively show ineffective assistance, we dismiss this claim

without prejudice.

            In accordance with Anders, we have reviewed the entire

record in this case, including the Fed. R. Crim. P. 11 and

sentencing transcripts, and have found no meritorious issues for

appeal.    We therefore affirm Moses’s convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,


                                  - 3 -
but counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation at

that time.   Counsel’s motion must state that a copy thereof was

served on Moses.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -